Citation Nr: 1608455	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1968 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his May 2010 substantive appeal, the Board Veteran requested a hearing before a member of the Board.  However, the Veteran withdrew this request in a September 2010 statement.  

In a June 2015 decision, the Board awarded the Veteran a total disability evaluation based on individual unemployability (TDIU), effective from August 6, 2007.  The Board remanded the claim for service connection for sleep apnea to obtain an addendum medical opinion.  The claim has since been returned to the Board for appellate review.  

This claim was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain outstanding VA medical records.  The September 2015 VA examination report referenced an April 2009 private fee-based sleep study.  Review of the available medical evidence of record reveals that the sleep study report has not been associated with the claims file.  However, a March 2009 VA treatment records indicates that the results of the report are contained in VISTA imaging.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Remand is also required to obtain private medical records.  In support of his claim, the Veteran submitted a private medical statement from Dr. P.L.  However, no supporting treatment records were provided.  Since VA has notice of outstanding private medical records that are potentially relevant to the claim on appeal, there is a duty to attempt to obtain these records.  Therefore, on remand the AOJ should obtain any outstanding private medical records

Finally, remand is required to obtain an adequate VA medical opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of an etiological opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

In a June 2015 decision, the Board determined that a November 2009 VA examination was inadequate because the examiner failed to provide an opinion regarding direct service connection and did not address whether the Veteran's sleep apnea was aggravated by his service-connected diabetes mellitus, type II.  Following the Board's remand, a VA examination was obtained in September 2015 and an addendum opinion was provided in December 2015. 

In September 2015, the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In so finding, the examiner noted that the medical evidence of record failed to support a diagnosis or treatment of sleep apnea prior to 2009, approximately 45 years after the Veteran's separation from service.  The examiner also noted that the Veteran's Body Mass Index (BMI) was in the obese range when he was diagnosed with sleep apnea in 2010.  However, the majority of the examiner's supporting rationale largely quoted a December 2009 rating decision.  

The September 2015 examiner also opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner reported that a review of the literature confirmed that there was no nexus between diabetes mellitus and sleep apnea.  The remaining rationale was identical to the rationale provided in support of the direct service connection opinion.

In the December 2015 VA addendum opinion, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not aggravated or worsened by his service connected diabetes.  In support of this conclusion, the examiner stated that there was no available evidence that diabetes had the capability to alter the upper respiratory anatomy.  The examiner also reported that there was no nexus between sleep apnea and diabetes.    

The Board finds that the September 2015 VA opinions regarding direct and secondary service connection are inadequate.  

First, the examiner provided insufficient supporting rationale.  In particular, the examiner failed to explain the relevance of the material quoted from the December 2009 rating decision.  

Second, the examiner noted that the evidence failed to support a diagnosis or treatment of OSA prior to 2009.  However, the examiner failed to discuss the relevance, if any, of a May 2002 VA endocrinology record which noted that the Veteran was recommended for a sleep apnea evaluation.  Moreover, the examiner failed to adequately address the lay statements of record regarding the Veteran's symptoms of sleep apnea prior to that date.  In particular, the examiner failed to address the statements from the Veteran's wife that were quoted from the December 2009 rating decision.   

Third, the examiner reported that the Veteran had a BMI of 30 the year he was diagnosed with sleep apnea.  However, the BMI measurement that was reported was from 2010 and the examination report indicated that the Veteran was diagnosed with sleep apnea in April 2009.  As discussed above, the April 2009 sleep study report has not been associated with the claims file; however, a March 2009 VA sleep consult noted that the Veteran had a BMI of 29.  The examiner also did not address the other BMI measurements and medical evidence of record.  In particular, an April 2009 VA sleep study consult noted that the Veteran had a relatively low BMI.  Additionally, the May 2002 VA endocrinologist who recommended the Veteran for a sleep apnea evaluation noted a BMI of 26.  

Finally, the Board finds that the December 2015 VA addendum opinion is inadequate because the rationale provided pertained to causative factors and did not adequately address the issue of aggravation.  Based on the foregoing, the Board finds that remand is necessary to obtain a VA medical opinion regarding the nature and etiology of the Veteran's sleep apnea.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records, to include any from Dr. P.L.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  This should include the April 2009 fee-based sleep study performed by the Brownwood Medical Center.  Please note that a May 2009 VA medical record indicated that the sleep study results were available in VISTA images.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's sleep apnea from a VA examiner other than the one who provided the September 2015 and December 2015 addendum opinions.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The examiner must provide opinions as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred in or otherwise related to his military service.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected diabetes mellitus, type II.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated (increased in severity) by his service-connected diabetes mellitus, type II.  

The examiner must specifically address the following: 1) the Veteran's lay statements regarding his symptoms prior to 2009; 2) the October 2009 statement from the Veteran's wife regarding the onset of his sleep apnea symptoms; 3) the Veteran's service treatment records; 4) the post-service medical evidence; 5) the prior VA examinations findings of record, including the November 2011 and September 2015 VA examination reports; 6) the February 2010 medical statement from Dr. P.L., which noted a positive nexus between sleep apnea and diabetes; and 7) the May 2002 VA Endocrinology note indicating that the Veteran should be referred for sleep apnea testing

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




